COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Samuel Espinoza Rodriguez v. The State of Texas

Appellate case number:    01-13-00447-CR
                          01-13-00448-CR

Trial court case number: 1356098
                         1356099

Trial court:              182nd District Court of Harris County

        This appeal was previously abated for a determination of counsel for appellant following
a request to pursue the appeal pro se. We are in receipt of an abatement clerk’s record and
reporter’s record indicating the trial court has found, after proper admonitions, it is in the best
interest of appellant to proceed pro-se and that his counsel, Ted Doebbler, has been allowed to
withdraw.
        This appeal is reinstated, and appellant’s brief is due within 30 days of the date of this
notice. See TEX. R. APP. P. 38.6.
       It is so ORDERED.

Judge’s signature:/s/ Justice Rebeca Huddle
                   X Acting individually  Acting for the Court


Date: April 17, 2014